UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4630 John Hancock Investment Trust III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: July 31, 2014 ITEM 1. SCHEDULE OF INVESTMENTS Greater China Opportunities Fund As of 7-31-14 (Unaudited) Shares Value Common Stocks 98.3% (Cost $63,604,284) China 37.9% Bank of China, Ltd., H Shares 3,614,000 1,722,445 China Animal Healthcare, Ltd. 1,408,000 924,683 China CITIC Bank Corp., Ltd., H Shares 1,792,000 1,186,519 China Conch Venture Holdings, Ltd. 289,000 695,882 China Construction Bank Corp., H Shares 3,829,000 2,939,441 China Oilfield Services, Ltd., H Shares 304,000 755,979 China Petroleum & Chemical Corp., H Shares 1,804,000 1,766,124 China Shenhua Energy Company, Ltd., H Shares 232,500 685,133 CNOOC, Ltd. 494,000 872,562 ENN Energy Holdings, Ltd. 54,000 380,564 Great Wall Motor Company, Ltd., H Shares 292,000 1,201,285 Huadian Fuxin Energy Corp., Ltd., H Shares 1,734,000 882,404 Industrial & Commercial Bank of China, Ltd., H Shares 3,992,500 2,728,064 Jumei International Holding, Ltd. (I) 15,324 437,347 PICC Property & Casualty Company, Ltd., H Shares 430,000 696,389 Ping An Insurance Group Company, H Shares 216,500 1,838,217 Qihoo 360 Technology Company, Ltd., ADR (I) 15,901 1,449,376 Shanghai Fosun Pharmaceutical Group Company, Ltd., H Shares 255,500 843,085 Tencent Holdings, Ltd. 283,900 4,606,873 Wisdom Holdings Group 3,183,000 1,684,446 YY, Inc. (I) 11,076 856,396 Zhuzhou CSR Times Electric Company, Ltd., H Shares 237,500 813,782 Hong Kong 33.6% AIA Group, Ltd. 481,600 2,583,205 Beijing Development Hong Kong, Ltd. (I) 2,442,000 730,888 Beijing Enterprises Holdings, Ltd. 130,000 1,132,861 BOC Hong Kong Holdings, Ltd. 334,000 1,047,545 Cheung Kong Holdings, Ltd. 86,000 1,666,989 Cheung Kong Infrastructure Holdings, Ltd. 132,000 928,250 China Everbright International, Ltd. 696,000 929,189 China Mobile, Ltd. 74,000 808,572 China South City Holdings, Ltd. 2,182,000 1,093,418 China Taiping Insurance Holdings Company, Ltd. (I) 591,400 1,289,553 CSPC Pharmaceutical Group, Ltd. 732,000 570,447 Galaxy Entertainment Group, Ltd. 214,000 1,796,938 Global Brands Group Holding, Ltd. (I) 2,514,000 655,258 Guangdong Investment, Ltd. 758,000 849,086 Hong Kong & China Gas Company, Ltd. 295,991 647,075 Hong Kong Exchanges & Clearing, Ltd. 38,900 872,895 Hutchison Telecommunications Hong Kong Holdings, Ltd. 1,372,000 588,750 Hutchison Whampoa, Ltd. 120,000 1,629,388 Li & Fung, Ltd. 300,000 398,868 Melco International Development, Ltd. 200,000 594,122 New World Development Company, Ltd. 949,000 1,196,725 REXLot Holdings, Ltd. 4,725,000 491,866 Shimao Property Holdings, Ltd. 641,000 1,473,813 Sun Hung Kai Properties, Ltd. 108,000 1,637,970 Vinda International Holdings, Ltd. 595,000 1,000,118 Macau 1.7% Sands China, Ltd. 185,200 1,360,860 1 Greater China Opportunities Fund As of 7-31-14 (Unaudited) Shares Value Taiwan 25.1% AcBel Polytech, Inc. 553,000 890,733 Advanced Semiconductor Engineering, Inc. 583,000 692,367 Awea Mechantronic Company, Ltd. 259,000 401,568 China Development Financial Holdings Corp. 1,651,000 545,782 China Steel Chemical Corp. 127,000 801,682 CTBC Financial Holding Company, Ltd. 1,868,000 1,307,442 Delta Electronics, Inc. 128,000 869,816 Eclat Textile Company, Ltd. 42,000 465,809 Gloria Material Technology Corp. 1,069,000 900,950 Hon Hai Precision Industry Company, Ltd. 508,000 1,740,757 Inventec Corp. 854,000 759,171 Iron Force Industrial Company, Ltd. 77,000 305,687 King Yuan Electronics Company, Ltd. 1,328,000 1,087,717 MediaTek, Inc. 59,000 913,092 Mega Financial Holding Company, Ltd. 899,000 789,474 Namchow Chemical Industrial Company, Ltd. 343,000 782,442 Sercomm Corp. 398,000 917,803 Taiwan Semiconductor Manufacturing Company, Ltd. 1,083,089 4,342,409 TPK Holding Company, Ltd. 96,000 602,605 Vanguard International Semiconductor Corp. 504,000 721,226 Total investments (Cost $63,604,284)† 98.3% Other assets and liabilities, net 1.7% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. ADR American Depositary Receipts (I) Non-income producing security. † At 7-31-14, the aggregate cost of investment securities for federal income tax purposes was $63,669,837. Net unrealized appreciation aggregated $14,110,340, of which $14,995,578 related to appreciated investment securities and $885,238 related to depreciated investment securities. The fund had the following sector composition as a percentage of net assets on 7-31-14: Financials 33.4% Information Technology 25.6% Consumer Discretionary 11.9% Industrials 8.2% Energy 5.2% Utilities 4.7% Health Care 3.0% Consumer Staples 2.3% Materials 2.2% Telecommunication Services 1.8% Other 1.7% Total 100.0% 2 Notes to Portfolio of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
